DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/09/2021 have been entered and considered. Upon entering, drawing sheet has been submitted, claims 1, 8 and 15 have been amended and claims 3-6, 11-12, 14 and 16 have been canceled.
Allowable Subject Matter
Claims 1, 2, 7-10, 13, 15 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the control unit is configured to calculate the output voltage of the optimizing module string based on the output current of the optimizing module and a resistance value of the auxiliary detection module, and calculate the number of optimizing modules actually connected in the optimizing module string based on the calculated output voltage of the optimizing module string and the output voltage of the optimizing module, or wherein the inverter is configured to calculate the number of optimizing modules actually connected in the optimizing module string based on the output voltage of the optimizing module string and a preset voltage of the optimizing module, and switch the auxiliary detection module on and off to generate and transmit pulses to the optimizing module string, wherein a number of pulses is proportional to the number of optimizing modules actually connected in the optimizing module string” and in combination with other limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TOAN T VU/Primary Examiner, Art Unit 2836